946 F.2d 896
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Steve COMBS, Defendant-Appellant.
No. 90-6596.
United States Court of Appeals, Sixth Circuit.
Oct. 4, 1991.

1
Before BOYCE F. MARTIN and MILBURN, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Steve Combs pleaded guilty to the manufacture of marijuana in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C).   The district court sentenced Combs to 30 months imprisonment and this appeal followed.   The parties have briefed the issues and have agreed to waive oral argument.


4
The sole issue raised by Combs on appeal is that the district court erroneously calculated the amount of marijuana involved and, resultantly, meted out a harsher sentence than necessary.   The district court's finding of fact as to the number of marijuana plants involved in Combs's offense (58) is a finding of fact that will not be disturbed unless clearly erroneous.  18 U.S.C. § 3742(e);   United States v. Barrett, 890 F.2d 855, 867 (6th Cir.1989).   We have reviewed the evidence presented and conclude that the testimony adduced clearly supports the district court's decision.


5
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, U.S. Senior District Judge for the Eastern District of Michigan, sitting by designation